Citation Nr: 0805720	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-11 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 denial by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO had previously denied a claim for 
pension benefits and notified him of the denial in a letter 
dated in May 2002.  That letter, however, was returned as 
undeliverable and it is not clear whether the veteran ever 
received notice of the original denial.  The Board, 
therefore, will consider the issue currently on appeal as an 
original claim rather than as a claim to reopen a previously 
disallowed claim.   

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in January 2008; a transcript 
is of record. 


FINDING OF FACT

The veteran did not serve during a period of war.


CONCLUSION OF LAW

The veteran's service does not meet the basic eligibility 
requirements for nonservice-connected disability pension.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility for VA pension benefits requires an initial 
showing that the veteran served on active duty for at least 
90 days, at least one day of which was during a period of 
war.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 
(2007).

The term "period of war" includes the Vietnam era, dating 
from February 28, 1961 to May 7, 1975, for veterans serving 
in Vietnam, and from August 5, 1964 to May 7, 1975, for all 
other cases.  After the Vietnam era, the next period of war 
began August 2, 1990 with the Persian Gulf War period.  See 
38 U.S.C.A. § 101 (West 2002); 38 C.F.R. § 3.2 (2007).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements is dependent upon service 
department records verifying the character of a claimant's 
service.  See 38 C.F.R. § 3.203 (2007).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Here, the veteran's DD Form 214 establishes that he served 
from August 1975 to December 1975.  This period falls outside 
of any "period of war."  Service department records do not 
show that the veteran had any other period of service.  
Accordingly, the veteran is not eligible, by statute, for 
nonservice-connected pension benefits because he did not 
serve at least one day during a period of war as defined in 
38 C.F.R. § 3.2 (2007).

Through various written correspondences and testimony 
provided at his travel board hearing, the veteran has 
asserted that he was entitled to nonservice-connected pension 
because he was a good Marine and was now unable to work 
because of various disabilities unrelated to service.  The 
law does not provide for pension eligibility under those 
circumstances.  Basic eligibility for the nonservice-
connected pension the veteran seeks requires wartime service.  
Absent wartime service, the claim may not be further 
considered.  In making this determination, the Board is bound 
by the law made applicable to it by statute, regulations, and 
the precedential decisions of the appellate courts, and it is 
without authority to grant pension benefits to a veteran who 
does not meet the statutory eligibility requirements.  See 38 
U.S.C.A. § 7104 (West 2002).

In conclusion, service department records fail to show the 
veteran meets the threshold statutory requirement for 
eligibility for nonservice-connected pension benefits and the 
claim must be denied as a matter of law.  See Sabonis, 6 Vet. 
App. at 430.  Where the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
Veterans Claims Assistance Act has no effect on an appeal.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Thus, 
the Board need not determine if VA satisfied the duty to 
notify and the duty to assist as required under the Veterans 
Claims Assistance Act.  


ORDER

Eligibility for receipt of nonservice-connected pension 
benefits is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


